Citation Nr: 1815639	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board regrets the additional delay in resolving this matter.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD, which he attributes to experiences during his military service.  He has specifically cited his experiences along the Korean Demilitarized Zone (DMZ) and an assault in service as stressors.  The competent evidence does not currently established a diagnosis of PTSD for the Veteran, but he has been diagnosed at various times during the period on appeal with adjustment disorder, depression, anxiety, and alcohol dependence.  

The Veteran was provided a VA examination in March 2013 at which the examiner stated that the identified stressors would satisfy the criteria for PTSD stressors, but found that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The examiner did diagnose both anxiety and depression, but did not provide an opinion as to whether either of these disabilities were incurred in or otherwise the result of his service.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include depression and anxiety.  As a result, an opinion regarding whether these diagnoses are the result of service is required on remand.

The Board notes that the details of the personal assault in service which the Veteran has related have not been verified and are not verifiable.  This is a barrier to service connection for any PTSD attributed to that event, but is not necessarily a barrier to service connection for other mental health disabilities.  In addition, the Veteran has been diagnosed with alcohol dependence, for which direct service connection is barred by the United States Court of Appeals for the Federal Circuit (Federal Circuit) decision Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  However, if alcohol abuse or dependence is found to be the result of a service-connected disability, including a mental health disability, service connection on a secondary basis is possible.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination, to include providing access to the entirety of the electronic claims file so the mental health examiner can become familiary with the Veteran's pertinent medical history.  After conducting a physical examination and reviewing the file, the VA psychiatrist or psychologist is to provide an opinion whether it is at least as likely as not (probability 
50 percent or greater) that any of his current diagnosed mental health disabilities, to include anxiety and depression, was incurred in service, to include as a result of any of the events the Veteran has described as stressors.

The examiner is to provide a comprehensive rationale for any opinions rendered.  

2. Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


